Case 1:18-cV-23651-FA|\/| Document 18 Entered on FLSD Docket 10/05/2018 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Case Number: 18-23651-CIV-MORENO

DORA MARTINEZ, and all others similarly
situated,

Plaintiff,

VS.

1236 OCEAN DRIVE LLC d/b/a Hotel Ocean,
Inc., IL GIARDINO, LLC, and IMAN DUZ,

Defendants.
/

 

ORDER STRIKING STATEMENT OF CLAIM AS FILED AND REQUIRING THE
CORRECT PLAINTIFF'S STATEMENT OF CLAIM

THIS CAUSE came before the Court upon Plaintiff Guillermo Santana's Statement of
Claim (D.E. 10), filed on September 26, 2018.

THE COURT has considered the motion, the pertinent portions of the record, and being
otherwise fully advised in the premises, it is

ADJUDGED that Plaintiff Guillermo Santana’s Statement of Claim (D.E. lO) is
STRIKEN in view of the fact that it was filed in the wrong case. Accordingly, it is further

ADJUDGED that Plaintiff Dora Martinez is directed to file a new statement of claim,
including the exact dates and hours worked, by October 19, 2018. Failure to do so will result in
dismissal

n//
DONE AND ORDERED in Chambers at Miami, Florida, this j of October 2018.

 
  
 

 

FEDERICO A,//MORE

UNITED STATES
Copies furnished to:
Counsel of Record

